Citation Nr: 1021746	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent from January 20, 1993, to September 26, 1994; a 
disability rating in excess of 50 percent from September 27, 
1994, to July 31, 1996, a disability rating in excess of 30 
percent from August 1, 1996, to October 31, 1998; a 
compensable disability rating from November 1, 1998, to 
January 16, 2003; and a rating in excess of 30 percent from 
January 17, 2003, to present.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

The matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York, that granted entitlement to service 
connection for PTSD and assigned an initial disability rating 
of 10 percent, effective from February 1, 1993.  

This appeal has an especially complicated procedural history 
as a result of the RO's failure to recognize and address a 
timely Notice of Disagreement (NOD) that was submitted by the 
Veteran in April 1994 following the grant of service 
connection for PTSD and the assignment of a 10 percent 
rating, effective from January 20, 1993.  Following the 
submission of the timely NOD as to the initial rating 
assigned, the Veteran's disability rating was increased to 50 
percent, effective from September 27, 1994, and then 
subsequently decreased to a 30 percent, effective from August 
1, 2006, and then further reduced to noncompensable, 
effective from November 1, 1998.  

After the Veteran filed a claim for an increased rating in 
January 2003-which in retrospect was not necessary given the 
then pending appeal-the RO granted an increased rating of 30 
percent rating, effective from January 17, 2003, the date of 
the 2003 claim.  The Veteran perfected an appeal of the 
assignment of an effective date for the award of 30 percent.  
The Veteran testified before the undersigned at a Board 
hearing at the RO in September 2006.  In December 2007, the 
Board remanded this issue, noting that in 1994, the Veteran 
had filed a timely notice of disagreement with the initial 
rating for PTSD assigned in the August 1993 rating decision.  

In the December 2007 remand, the Board directed the agency of 
original jurisdiction (AOJ) to issue a Statement of the Case 
(SOC) in response to the 1994 notice of disagreement on the 
initial rating matter.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The AOJ issued an SOC in February 2008, and the 
Veteran perfected a timely appeal in April 2008.  Thus, the 
issue of entitlement to an effective date prior to January 
17, 2003, has been subsumed by what the record now shows is 
an appeal of the initial staged rating assigned, involving 
consideration of the entire period since the January 1993 
claim.  The Board has re-characterized the issue accordingly 
on the cover page of this decision.

For the reasons explained below, the Board finds that 
entitlement to a TDIU is part of the Veteran's increased 
rating claim and that the Board has jurisdiction over the 
TDIU claim.  Thus, the cover page reflects this issue as part 
of the current appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Stegall Violation

As noted above, the Board remanded this claim in December 
2007 and directed the AOJ to issue an SOC with respect to the 
issue of entitlement to a higher initial disability rating 
for service-connected PTSD.  In the remand instructions, the 
Board specifically instructed the AOJ to consider whether 
staged ratings were appropriate in adjudicating the Veteran's 
appeal of the initial rating assigned for his PTSD.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This means that VA must 
address all the ratings assigned during the period from the 
initial grant of PTSD in January 1993 and determine if higher 
ratings are warranted at any point during the appeal.  

The SOC issued by the AOJ in February 2008, and the 
supplemental statements of the case (SSOC) issued in January 
and March 2009, do not reflect that the AOJ made a 
determination regarding whether higher ratings were warranted 
for the 50 percent, 30 percent, and noncompensable disability 
ratings assigned during the period from September 27, 1994 to 
January 16, 2003, or that the RO in any way addressed and 
consider the assignment of staged ratings.  The law provides 
that the Board is obligated by law to ensure that the AOJ 
complies with its directives, as well as those of the 
appellate courts, and that where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, the AOJ 
must consider whether higher ratings are warranted at any 
point during the appeal period, from 1993 to present.

TDIU claim

Entitlement to a TDIU has not been developed or adjudicated 
by the AOJ.  However, the Court of Appeals for Veterans 
Claims (Court) has held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, 
is part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  
Id. 

The March 2009 VA examination report reflects that the 
Veteran contended that he was unable to secure employment 
because of his service-connected PTSD.  Therefore, the Board 
finds that the issue of a TDIU has been raised by the record.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (holding that once a Veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider a total rating for 
compensation based upon individual unemployability).  On 
remand, the AOJ should develop and adjudicate the issue of 
entitlement to a TDIU.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all mental health 
treatment records from the Bronx, New 
York, VA Medical Center from January 2009 
to the present.  

2.  The AOJ should readjudicate the issue 
of entitlement to a higher initial rating 
for service-connected PTSD.  In 
adjudicating this claim, the AOJ must 
consider all ratings assigned from 1993 to 
the present and determine if a higher 
rating is warranted at any point during 
the appeal period, to include the 
assignment of staged ratings.

3.  The AOJ should develop and adjudicate 
the issue of entitlement to a TDIU rating.

4.  With respect to the combined rating 
and TDIU matters, the Veteran should be 
scheduled for a Social and Industrial 
Survey.  

5.  Following the completion of the above, 
the matters on appeal should be 
readjudicated, to include addressing 
whether staged ratings are warranted over 
any part of the rating period.  If the 
benefits sought are not fully granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further review.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


